                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

CHAD EDWARD WEISS,

               Plaintiff,

               v.                                       CASE NO. 18-3112-SAC

JEFF EASTER, et al.,

               Defendants.
                                                ORDER

       Plaintiff brings this pro se civil rights action under 42 U.S.C. § 1983. The Court granted

Plaintiff’s motion to proceed in forma pauperis on June 18, 2018. (Doc. 6.) On March 13, 2019,

the Court dismissed this matter without prejudice under Fed. R. Civ. P. 41(b). (Doc. 19.) On

April 24, 2019, the Court entered an Order (Doc. 24) granting Plaintiff’s motion to reopen.

       Plaintiff claims he was denied proper medical care during his detention at the Sedgwick

County Jail in Wichita, Kansas. On April 24, 2019, Plaintiff filed an Amended Complaint

(Doc. 25) in which he states “amend this from federal to state court because this is a medical

malpractice suit. I don’t know how to.” (Doc. 25, at 2.)      Because this Court does not transfer

cases to state court, the Court will give Plaintiff an opportunity to voluntarily dismiss this action

if he intends to pursue a state court action.

       The Eighth Amendment prohibits “deliberate indifference to a prisoner’s serious illness

or injury.” Estelle v. Gamble, 429 U.S. 97, 104–05 (1976). However, a claim of medical

malpractice lacks constitutional significance, and instead is a tort claim that must be pursued in

the state courts. See id. at 105–106 (a negligence claim does not state a valid Eighth Amendment

claim and medical malpractice does not become a constitutional violation merely because the

victim is a prisoner).
       IT IS THEREFORE ORDERED THAT Plaintiff is granted until June 21, 2019, in

which to request voluntary dismissal of this action if he intends to pursue his claim in state court.

       IT IS SO ORDERED.

       Dated in Topeka, Kansas, on this 31st day of May, 2019.

                                              s/ Sam A. Crow
                                              Sam A. Crow
                                              U.S. Senior District Judge
